AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
               UNITED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                          v.                             )
                      ROGER DAY
                                                         )
                                                               Case Number: DPAE2 :18CR000346-001
                                                         )
                                                         )     USM Number: 54577 -066
                                                         MAY 3 12019 ~             Kathleen M. Gaughan, Esquire
                                                                                  Defendant's Attorney
THE DEFENDANT:                                         l<ATEB '~1 N,CI~ )
                                                      By _ _ _ Oep. ci rt<
~ pleaded guilty to count(s)           1,2,3 and 4

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                                                                                           Offense Ended

                                                                                                             7/27/2018




       The defendant is sentenced as provided in pages 2 through          __7_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                  Dis    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                          5/21/2019




                                                                          Juan R. Sanchez, US District Judge
                                                                         Name and Title of Judge




                                                                         Date ~     ~   .,
, AO 2458 (Rev. 02/ 18) Judgment in Criminal Case
                        Sheet 2 - Imprisonment

                                                                                                      Judgment -          2_
                                                                                                                   Page _ _    of   7
  DEFENDANT: ROGER DAY
  CASE NUMBER: DPAE2:18CR000346-001

                                                               IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
  term of:

   188 months on each of Counts 1 through 4, such terms to be served concurrently.




      Ill    The court makes the following recommendations to the Bureau of Prisons:

   The defendant shall participate in the RDAP program for drug and alcohol. The defendant is to participate in the Bureau of
   Prisons Inmate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards restitution .



      Ill    The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at     ----------
                                                    D   a.m.    •   p.m.     on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 12 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
  I have executed this judgment as follows:




             Defendant delivered on                                                      to

   at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                DEPUTY UNITED ST ATES MARSHAL
, AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                             Judgment- Page   3   of     7
 DEFENDANT: ROGER DAY
 CASE NUMBER: DPAE2:18CR000346-001
                                                       SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of :
  Three years on Counts 1 through 4, such terms to run concurrently.




                                                      MANDATORY CONDITIONS

 I.    You must not commit another federal , state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
 4.      ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5.      ~ You must cooperate in the collection of DNA as directed by the probation officer.      (check   if applicable)
 6.      D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 20901 , et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualify ing offense. (check if applicable)
 7.      D   You must participate in an approved program for domestic violence. (check if applicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
 AO 245B (Rev. 02/ 18) Judgment in a Crimina l Case
                       Sheet 3A - Supervised Release

                                                                                                Judgment- Page                 of _ _ _ _ __
DEFENDANT: ROGER DAY
CASE NUMBER: DPAE2:18CR000346-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  -------------
 AO 2458(Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3D - Supervised Release
                                                                                                              5_
                                                                                             Judgment- Page _ _     of        7
DEFENDANT: ROGER DAY
CASE NUMBER: DPAE2:1 8CR000346-001

                                        SPECIAL CONDITIONS OF SUPERVISION

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance . It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged .

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of her financial dealings and shall provide truthful monthly statements of his income .

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

It is further ordered that the defendant shall make restitution in the total amount of $3,392.00 .
The Court will waive the interest requirement in this case. Payments should be made payable to Clerk, U.S. District Court,
for distribution to the following victim in the following amount:

Citizens Bank $3,392 .00
Attn: Cash Items/Restitution
PO Box 42011
Providence, RI 02940

 The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
 Financial Responsibility Program and provide a minimum payment of $25 per quarter towards restitution . In the event the
 entire restitution is not paid prior to the commencement of supervision , the defendant shall satisfy the amount due in
 monthly installments of not less than $50, to commence 30 days after release from confinement.

 The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
 residence that occurs while any portion of the restitution remains unpaid.

 The Court finds that the defendant does not have the ability to pay a fine. The Court will waive the fine in this case.

 It is further ordered that the defendant shall pay to the United States a total special assessment of $400 .00 .

 The special assessment is due immediately. It is recommended that the defendant participate in the Bureau of Prisons
 Inmate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards amount due. In the
 event the entire amount due is not paid prior to the commencement of supervision, the defendant shall satisfy the amount
 due in monthly installments of not less than $25, to commence 30 days after release from confinement.

 The defendant is to participate in the Bureau of Prisons RDAP program.
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page     6   of   7
 DEFENDANT: ROGER DAY
 CASE NUMBER: DPAE2:18CR000346-001
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                   JVTA Assessment*                                                Restitution
 TOTALS             $ 400.00                     $                                     $                           $ 3,392 .00



 D The determination ofrestitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
      after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total-~=--•¥.
                                                                              Loss**               Restitution Ordered
  Citizens Bank                                                                    $3,392.00                      $3,392.00

  Attn: Cash Items/Restitution

  P.O. Box 42011
  Providence, RI 02940




 TOTALS                                $                        3,392.00           $                    3,392.00
                                                                                       - - - - - - - - --

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ~ the interest requirement is waived for the               D fine       ~    restitution.

        D the interest requirement for the           D     fine     •      restitution is modified as follows :

 * Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13 , 1994, but before April 23 , 1996.
AO 24~8 (Rev. 02/18) Judgment in a Criminal Case
  ·                  Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page    7     of        7
DEFENDANT: ROGER DAY
CASE NUMBER: DPAE2: 18CR000346-001

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$          400.00               due immediately, balance due

           •      not later than                                  , or
                                                                            liZI
           liZI   in accordance with   •    C,    •    D,     •    E, or           F below; or

B    •     Payment to begin immediately (may be combined with              • c,         DD, or    D F below); or

C     D    Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence
                                                             _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ __ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:

            The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons
            Inmate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards restitution . In
            the event the entire restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the
            amount due in monthly installments of not less than $50, to commence 30 days after release from confinement.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number) , Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s) :

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
